Citation Nr: 1422196	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the rating for residuals of a fracture of the head of the right 5th metacarpal was properly reduced from 10 percent to noncompensable.

2.  Entitlement to an increased rating for residuals of a fracture of the head of the right 5th metacarpal

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which confirmed a 10 percent rating for residuals of a fracture of the head of the right 5th metacarpal from 10 percent to noncompensable; denied entitlement to service connection for right shoulder and neck disabilities; and entitlement to a TDIU.  A January 2013 rating decision purported to reduce the rating for the fifth metacarpal disability to noncompensable, effective in September 2008.  The Veteran testified in a video-conference hearing before the undersigned in January 2014.  He also testified before a Decision Review Officer at the RO in June 2011. Transcripts of those hearings have been associated with the file and reviewed prior to this decision.

The issues of entitlement to service connection for a right shoulder disability, a cervical spine disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had a 10 percent rating for his fifth metacarpal disability for over 20 years and there is no indication of fraud.  

2.  He has no range of motion in his fifth metacarpal, but has had no amputation. 


CONCLUSIONS OF LAW

1.  The reduction in rating for residuals of a fracture of the head of the right 5th metacarpal was void ab initio.  38 C.F.R. § 3.951(b) (2013).

2.  The criteria for a rating in excess of 10 percent for a fifth metacarpal disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in June 2009 providing him notice before adjudication of his claim for increased rating, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  In so doing, the VA satisfied its duty to notify the Veteran.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination for his finger and hand in March 2012.  The examination addressed the pertinent rating criteria, and there is no argument or indication that it is inadequate.  The Veteran also provided statements on his level of disability.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§  5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Analysis


Reduction

The Veteran was awarded a 10 percent rating for residuals of a fracture of the head of the right 5th metacarpal, effective January 28, 1981.  A January 2013 rating decision purported to reduce the rating to noncompensable, effective September 9, 2008.  A supplemental statement of the case indicates that the reduction was based on findings on a March 2012 examination.

The reduction was not in accord with a number of regulations.  See  38 C.F.R. §§ 3.105(e), 3.344(a) (b) (2013).  Most notably, the provisions of 38 C.F.R. § 3.951(b) prohibit VA from reducing any rating that has been in effect for 20 years or more, absent a showing of fraud.  In this case the 10 percent rating was in effect for more than 20 years and there was no hint of fraud.  Accordingly, the reduction was void ab initio.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996). The 10 percent rating is restored.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disabilities of the fingers and hands are rated under section 38 C.F.R. § 4.71a for the musculoskeletal system.  The Veteran has been rated under Diagnostic Code (DC) 5010 for arthritis due to trauma, which refers analysis to the specific diagnostic code for the applicable area of the body.  Here, limitation of motion of individual digits is rated under Diagnostic Codes 5229 and 5230.  See 38 C.F.R. § 4.71a.

Under those Diagnostic Codes, there is no compensable rating for limitation of motion or ankylosis of the little (fifth) finger.  38 C.F.R. § 4.71a DC 5227, 5229, 5230.  A 10 percent rating is provided for arthritis demonstrated by X-ray, which results in noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A rating in excess of 10 percent would require amputation of the little finger with resection of the metacarpal.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  Examinations have shown that the Veteran's fifth metacarpal is intact.  The March 2012 examination report specifically notes that there had been no amputation and there was no ankylosis.

As the Veteran's fifth metacarpal disability is rated at the highest rating based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

At his hearing, the Veteran asserted that the disability should be rated higher than 10 percent, but did not provide reasons for this belief.  His testimony reported current symptomatology, but did not provide a basis for finding that he met any criterion for a higher schedular rating.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case, the Veteran's disability is manifested by arthritis, pain and other indications of limitation of motion.  These are contemplated by the rating criteria.  The first element for referral is not shown.  There have also been no reports of hospitalization or interference with employment beyond that contemplated by the 10 percent rating.

The evidence is against a rating in excess of 10 percent on a schedular or extraschedular basis.  Reasonable doubt does not arise and an increased rating above 10 percent is denied.  38 U.S.C.A. § 5107(b) (West 2002).






						(CONTINUED ON NEXT PAGE)
ORDER

The reduction in the rating for residuals of a fracture of the head of the right 5th metacarpal was improper, the 10 percent rating is restored.

An increased rating for residuals of a fracture of the head of the right 5th metacarpal is denied.


REMAND

Additional development is needed, in the form of VA medical records and opinions, to assist the Veteran with his claims of service connection for right shoulder disability and neck disability.  38 U.S.C.A § 5103A.  The Veteran asserts that he had trauma during service which could have directly caused his neck and right shoulder disabilities.  The VA examiner only addressed causation based on the Veteran's service-connected TMJ disability; therefore a new opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).      

The Veteran's TDIU claim is intertwined with the shoulder and neck disability claims and is also remanded, as disposition of these claims could determine whether he meets the schedular requirements for TDIU.

Accordingly, the case is REMANDED for the following action:

1. During the Board hearing, the Veteran identified treatment he received at the New Orleans VA soon after service, at the Atlanta VA in the 1980s, and at the Philadelphia VA in the late 1980s and 1990s.  Obtain and associate with the claims file these VA treatment records and ask the Veteran for any necessary additional information.  

If the records are no longer available, notify the Veteran and give him an opportunity to provide any treatment records in his possession.

2. Invite the Veteran to complete a formal application for TDIU, and to submit any employment records showing the impact of his service connected disabilities on his ability to work.

3. After completing the above, forward the claims file to the March 2012 VA examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion on the Veteran's neck and right shoulder disabilities and employability.  The examiner should answer the following:

a. Is the Veteran's current neck disability at least as likely as not related to his football injury (trauma to his head) in service?

b. Is the Veteran's right shoulder injury at least as likely as not related to his basketball injury (right hand trauma) during service?

The examiner should consider the Veteran's reports of injury, as well as, service treatment records corroborating said injuries.

c. Is the Veteran unable to secure and maintain a substantially gainful occupation by reason of his service-connected disabilities?

Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  

The examiner should provide detailed rationale for his/her opinions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. If there are any periods when the Veteran was unemployed and failed to meet the percentage requirements for TDIU, refer the claim to VA's Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (2014).

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


